DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogerson (US 2004/0159273).
As to claim 1, Rogerson discloses (see reproduced figures 1 and 4) a dock stabilizing pile guide for mounting a dock floating in a body of water to a piling, said pile guide comprising:
a frame 26 attached to the floating dock D and surrounding the piling P; and

a plurality of guide rollers (14, 16, 22, 24, 34a, 34b) axially rotatably mounted to said frame and interengaging the piling P at a plurality of respective radial angular orientations about the piling such that as the level of the body of water underlying the dock changes, said guide rollers rotate across the piling to guide said frame and the attached floating dock along the piling.
As to claim 17, Rogerson discloses a mounting bracket 26 for securing said frame to the floating dock (i.e. the frame would serve as a mounting bracket).


    PNG
    media_image1.png
    705
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    514
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-9, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson (US 2004/0159273) in view of DeStefano et al (US 8,926,223).
As to claim 2, Rogerson discloses all that is claimed except for the horizontally oriented upper frame portion and generally vertical frame elements that interconnect the base and upper frame portion.   DeStefano discloses a frame comprising an upper frame portion 15 connected to a lower frame portion 14 with vertical frame elements 16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a frame including an upper frame portion connected by vertical frame elements to a base portion as disclosed by DeStefano, since doing so provides the expected benefit of providing a guide frame having support structure for upper and lower oriented rollers.
As to claim 3, Rogerson discloses an upper roller (14,22); however, the upper roller is not carrier on a horizontally oriented upper frame.  DeStefano discloses an upper frame portion 15 that carrier a roller 17.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an upper frame portion that carries a roller disclosed by DeStefano, since doing so provides the expected benefit of providing a guide frame having support structure for an upper roller.
As to claim 4, Roger discloses vertically aligned rollers (14,16); however, rollers are not carried by the base frame and upper frame.  DeStefano discloses a base portion 14 and upper portion 15 that carry vertically aligned rollers 17.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a frame including an upper frame portion and base portion that carry vertically aligned rollers as disclosed by DeStefano, since doing so provides the expected benefit of providing a guide frame having support structure for upper and lower vertically aligned rollers.
As to claim 7, Rogerson discloses said guide rollers include an opposing pair of generally horizontally aligned guide rollers (34a, 24b) carried by at least one of said upper and base frame portions and oriented generally perpendicularly to each said generally vertically aligned pair of guide rollers.
As to claim 8, DeStefano implicitly discloses each of said base 14 and upper 15 frame portions includes a respective, generally parallel and horizontally oriented pair of inner and outer beam (such beams form the perimeter of the square shaped frame).
As to claim 9, DeStefano implicitly discloses each said inner beam is interconnected to a respective said outer beam by a corresponding pair of side beams (each beam, whether inner, outer, or side, form the perimeter of the square shaped frame.)
As to claim 11, Rogerson in view of DeStefano discloses in which each said guide roller is mounted to a respective said inner, outer and side beam.
As to claim 14, Rogerson in view of DeStefano discloses in which said guide rollers include a pair of opposing and generally horizontally aligned guide rollers rotatably attached to respective said side beams of said base frame portion.
As to claim 15, DeStefano discloses which said base frame portion 14 and said upper frame portion 15 include aligned openings that communicate through a central opening of said frame for receiving a respective piling 21 therethrough.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson (US 2004/0159273) in view of DeStefano et al (US 8,926,223) as applied to claim 4 above, and further in view of Shorter Jr. (US 4,043,287).  
As to claim 5, Rogerson in view of DeStefano discloses all that is claimed except for said upper roller is supported above said upper frame portion.  Shorter discloses a roller 64 that is supported above a frame portion 70.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a roller supported above a frame portion as disclosed by Shorter, since doing so provides the expected benefit of connecting a roller to a frame portion.
As to claim 6, Rogerson in view of DeStefano discloses all that is claimed except for the lower roller is supported above said base frame portion.  Shorter discloses a roller 64 that is supported above a frame portion 70.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a roller supported above a frame portion as disclosed by Shorter, since doing so provides the expected benefit of connecting a roller to a frame portion.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogerson (US 2004/0159273) in view of DeStefano et al (US 8,926,223) as applied to claim 9 above, and further in view of KR 101312209 herein referred to Gi.
As to claim 10, Rogerson in view of DeStefano disclose all that is claimed except for non-perpendicularly angled corner piece.  Gi discloses a non-perpendicularly angled corner piece 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-perpendicularly angled corner piece as disclosed by Gi, since doing so provides the expected benefit of connecting beam members of a frame in a desired configuration/shape.
	Allowable Subject Matter
Claims 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678